ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges the amendment filed 12/16/21 wherein the specification and claims 1-20 were amended.
	Note(s):  Claims 1-20 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 12/16/21 to the rejection of claims 1-20 made by the Examiner under 35 USC 102, 112, and/or 101 has been fully considered and deemed persuasive.  Therefore, the said rejections are is hereby WITHDRAWN.
112 Second Paragraph Rejections
	All outstanding 112 second paragraph rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.
Non-Statutory Claims
	The 101 rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.
102 Rejection
	The 102 rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.

NEW GROUNDS OF REJECTIONS
Election By Original Presentation
Newly amended claims 1-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  the previously presented claims were directed to a gadolinium based contrast agent, not an intermediate in general which may be used for any purpose including that of at a later time possible generating a gadolinium based contrast agent.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-20 are withdrawn-in-part from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

WITHDRAWN CLAIMS
Claims 1-20 (all claims in-part) are WITHDRAWN from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species. 

Written Description Rejection
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to preparing a gadolinium based contrast agent absence using gadolinium to generate the contrast agent.  Gadolinium is a necessary component in generating the gadolinium based ionic contrast agents of the instant invention.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

112 Second Paragraph Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-20:  The claims as written are ambiguous because they are directed to gadolinium based contrast agents; however, there is no gadolinium component present in the claims.  Specifically, claims directed to gadolinium based contrast agents must include gadolinium in the making of the contrast agents in independent claim 1 and pending claim 9. Also, it is noted that in the making of the gadolinium based contrast agent of claim 9, the last step indicates that a gadolinium based contrast agent is obtained.  How is this possible in the absence of gadolinium?  Likewise, claim 8 which is directed to a gadolinium based intermediate contrast agent must have a gadolinium moiety.  Since claims 2-7 and 9-20 depend from independent claim 1, those claims are also vague and indefinite.
	Claims 1-20:  The incorporation of the phrase ‘conducive for forming a gadolinium based ionic contrast agent’ (see independent claim 1, line 2 and claim 8, lines 1-2) is ambiguous.  In particular, the term ‘conducive’ is an adjective meaning to make it possible, easy, or likely for something to happen or exist.  If the claim lacks gadolinium which is a key component of gadolinium based contrast agents, then it is unclear how to prepare/generate gadolinium containing contrast agents.

Essential Step Is Missing
Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are those that are necessary to prepare a gadolinium based contrast agent.  Specifically, the claims and those that depend thereupon lack a gadolinium moiety which is necessary in generating a gadolinium based contrast agent.  The disclosure (see paragraphs [0033] and [0034] of US2020/0397924, Applicant’s published application) set forth that gadolinium trioxide is the gadolinium moiety used in generating the gadolinium based contrast agents.

Essential Element Is Missing
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are is the gadolinium containing moiety. 

PRIORITY DOCUMENT
The Examiner acknowledges receipt of English translation of the priority document filed 12/16/21.
Note(s):  It should be noted that Applicant submitted an English translation of the priority document.  As a result, Applicant is entitled to the filing date (1/28/19) of the priority document.

COMMENTS/NOTES
For clarity of the claims, it is respectfully suggested that Applicant remove all occurrences of ‘the’ in claim 2, lines 3, 4, and 5 and claim 3, lines 4-6 and 8-10.  In general, the term ‘the’ is not listed before each variable and each components of a Markush group.

It should be noted that no prior art is cited against the instant claims.  However, Applicant must address and overcome the 112 rejections above.  Specifically, the prior art neither anticipates nor renders obvious methods of preparing gadolinium based contrast agents or compounds thereof comprising 
    PNG
    media_image1.png
    156
    248
    media_image1.png
    Greyscale
in combination with a gadolinium moiety.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        February 4, 2022